  Case 3:19-cr-00029-AET Document 25 Filed 03/14/19 Page 1 of 2 PageID: 292



Kevin H. Marino
John D. Tortorella
John A. Boyle
MARINO, TORTORELLA & BOYLE, P.C.
437 Southern Boulevard
Chatham, New Jersey 07928-1488
Tel: (973) 824-9300
Fax: (973) 824-8425
Counsel for Defendant George Gilmore

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

                                          Case No. 3:19-cr-00029-AET
UNITED STATES OF AMERICA,

                      vs.                 NOTICE OF CROSS-MOTION TO
                                          EXCLUDE EVIDENCE OF THE DETAILS
GEORGE GILMORE,                           OF DEFENDANT’S PERSONAL
                                          EXPENDITURES
                      Defendant.

                                          Oral Argument Requested
TO:    Matthew J. Skahill                           Jihee G. Suh
       Attorney in Charge, Camden Branch            Assistant United States Attorney
       U.S. Attorney’s Office                       U.S. Attorney’s Office
       District of New Jersey                       District of New Jersey
       401 Market Street, 4th Floor                 970 Broad Street
       Camden, New Jersey 08101-2098                Newark, New Jersey 07102

       PLEASE TAKE NOTICE that at such date and time as determined by the Court,

Defendant, George Gilmore (“Gilmore”), through his attorneys, Marino, Tortorella & Boyle,

P.C. (Kevin H. Marino, Esq., appearing) will move before the Honorable Anne E. Thompson,

U.S.D.J., United States District Court for the District of New Jersey, Clarkson S. Fisher Federal

Building & U.S. Courthouse, 402 East State Street, Trenton, New Jersey 08608, for entry of an

Order excluding evidence of the details of his personal expenditures pursuant to Federal Rules of

Evidence 401 and 403.

       PLEASE TAKE FURTHER NOTICE that in support of this motion, Gilmore will rely on
  Case 3:19-cr-00029-AET Document 25 Filed 03/14/19 Page 2 of 2 PageID: 293



the contemporaneously-filed Memorandum of Law and the attachments thereto.

       PLEASE TAKE FURTHER NOTICE that Gilmore respectfully requests oral argument

on this motion.

Dated: March 14, 2019                             Respectfully submitted,
       Chatham, New Jersey
                                                  MARINO, TORTORELLA & BOYLE, P.C.
                                                  Attorneys for Defendant George Gilmore


                                            By:
                                                  KEVIN H. MARINO




                                            2
